PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/016,848
Filing Date: 25 Jun 2018
Appellant(s): Kolesnikov, Yuri



__________________
Kirk A. Sigmon 
For Appellant



This is in response to the appeal brief filed 11/16/2021.

EXAMINER’S ANSWER


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of 

(2) Response to Argument

Independent claim 1
Claims 1-4, 6, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable by Trahan et al. (US 2013/0007102), hereinafter Trahan in view of Jain et al. (US 9,749,202 B1), hereinafter Jain.

Appellant argues the combined teaching fails to render obvious the following:
"receiving, from a second application, data including a second indication and a third indication of the remote desktop session, wherein the second application is different from the remote session display application and is executable on the client computing device, and wherein the second indication is indicative of a request to open a second web page in a new tab of the instance of the web browser executing in the remote desktop session.”


Trahan was relied upon for teaching the following limitations
 “receiving, from a second application, data including a second indication and a third indication of the remote desktop session, wherein the second application is different from the remote session display application and is executable on the client computing device.”

Appellant argues that Trahan addressing network communication issues using an application local to the client device, and by proxying content retrieval via a remote server.  Appellant concludes there is no part of Trahan that discloses the idea of multiple tabs executing in a “remote desktop session” (Appeal Brief – page 14).  

Appellant’s argument is based on the premise that Trahan focuses on a circumstance where a user opening a local tab instantiates an entirely new remote session through which content might be received in that local tab, whereas the present claims are directed to a circumstance where a user requests a new tab be opened in a remotely executing web browser (Appeal Brief – page 14).  

The examiner respectfully disagrees and finds the arguments unpersuasive for the following reasons:

 Trahan discloses a technique of managing communications between a user operating a client device (i.e. client) that utilizes a browser software application to request a web page from a server computing device via the Internet (paragraph [0001]).  The server operates as a network computing and storage provider, 

Paragraphs [0039]-[0041] of Trahan were cited for teaching the above argued limitations.  Paragraph [0039] discusses the generation and processing of an additional new browse session request from a client to a network computing and storage provider, Trahan discloses “a second new browse session request may be sent to network computing and storage provider 107 from client computing device 102 across network 108.”  Paragraph [0040] further elaborates that the additional browse session request is generated by the client in response to a user’s interactions, e.g., the user “opening up a  new browser window with a new content display area, opening a new content display area, opening a new content display area in an existing browser window (e.g., opening a new tab in a browser), requesting new network content in an existing content display area (e.g., following a link to a new network resource, or entering a new network address into the browser), or any other user interaction.”  All of the listed user’s interactions are interpreted as the cited limitation “receiving, from a second application, data including a second indication and a third indication.”  Trahan continues to explain “any requires steps of obtaining and processing content associated with the second Web page may be performed by the currently instantiated network computing component in which the browser can handle the processing of both resource requests.”

The request sent by the client is processed and handled by the currently instantiated network computing component which indicates that the computing component is the executor of the operations that involve retrieving of contents and providing that contents to the client to display, without the computing component the client can only send a request for content and wait for the results from the computing component.  It appears that appellant misinterprets the client’s operations, i.e., requesting for content by interacting with local elements (i.e. button, link or tab) is different from executing a task in response to a client request in a remote desktop session and sending the content which requires an open tab to  display the content on the client side. In other words, the client processes local user interactions and the server uses RDP to encapsulate the user interactions and processes them as remote user interactions.  Trahan characterizes his technology as a process that is handled entirely at the server side in a remote desktop session, paragraph [0093] states “As a further example, if a remote session browsing configuration utilizing heavy remote processing of content (e.g., sending processed bitmap data over RDP) is being used as the remote session browsing configuration, all user interactions with displayed content may be handled as remote user interactions. For example, user input (e.g., keyboard inputs and cursor positions) may be encapsulated in RDP protocol data units and transmitted across network 108 to the NCC POP 142 for processing. Illustratively, the NCC POP 142 may apply the user interactions to the network content and transmit processing results consisting of updated bitmaps and interface data corresponding to an updated representation of the content back to the client computing device 102. Illustratively, handling user interactions with displayed content as remote user interactions at the NCC POP 142 may have a negative impact on interface responsiveness, as data is required to pass over the network and is limited by network latency; however, user interactions that require a substantial amount of processing may perform better when handled as remote user interactions, as the processing latency of the NCC POP 142 may be substantially lower than the processing latency of the client computing device 102.” 

In another discussion, Trahan describes the result being sent to the client computing device after the server side generates an updated representation of content based on the user interaction “At block 1118, the client computing device 102 obtains an updated processing result from the network computing and storage provider 107, the network computing and storage provider 107 having processed the remote user interaction data to generate an updated representation of the content. At block 1120, the client computing device 102 performs any additional processing required on the updated processing result (based on the remote session browsing configuration) and at block 1122 displays the updated processing result in the content display area of the browser. At block 1124 the process user interaction routine 1102 ends.” (paragraph [0096]).

Contrary to appellant’s interpretation of Trahan’s technology i.e. a user opening a local tab instantiates an entirely new remote session through which content might be received in that local tab, Trahan’s computing component executes operation based on the request and sends the result to the client for displaying, the computing component performs the client request in a remote desktop environment.  The execution is done remotely at the computing component not at the client (i.e. local) as alleged by appellant, the client only utilizes local interface components to request for content. 

Appellant’s argument is unpersuasive, Trahan still teaches the above argued limitations.

Appellant also argues that Jain does not describe 
“receiving, from a second application, data including a second indication and a third indication of the remote desktop session, wherein the second application is different from the remote session display application is executable on the client computing device, and wherein the second indication is indicative of a request to open a second web page in a new tab of the instance of the web browser executing the remote desktop session.” (Appeal Brief – page 15). 

Appellant presents the arguments by referring to Jain’s description related to col. 2, lines 33-55), appellant asserts Jain describes that an additional session request for its previewer is generated by a client device in response to user interactions (col. 9, lines 19-32).  Appellant concludes no portion of Jain remedies any of the aforementioned deficiencies.

The examiner respectfully disagrees and finds the argument unpersuasive. Trahan teaches a portion of the above cited limitation for the reasons set forth above.  Jain was cited for teaching the limitation “wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser.”

Col. 9, lines 19-32 of Jain discloses a generation and processing of an additional session request from a client computing device.  A client initiates a content previewing session by opening a new tab in a previewer and a network computing provider accepts the client request.  Col. 11, lines 50-56 explains the client computing device loads a previewer for previewing network content in response to an event or user request.  Thus, the combined cited portions disclose “wherein a second indication is indicative of a request to open a second web page in a new tab.” Col. 12, lines 16-30 disclose a determination is made whether an existing session instance associated with a content provider (i.e. NCC POP) can be reconfigured to serve the request.  If so, then the NCC POP is made to associate an existing browser instance and/or virtual machine instance that was previously instantiated at the NCC POP with the new session request.  The cited portion discloses a browser instance is instantiated the client request, thus, Jain discloses a request to open a second web page in a new tab of an instance of a web browser. 

Appellant’s arguments are unpersuasive, Jain still teaches the above argued limitations.

Appellant further argues none of the cited references teaches receipt of both the claimed “third indication of the remote desktop session” and the “second indication” that “is indicative of a request to open a second web page in a new tab of the instance of the web browser executing in the remote desktop session.” (Appeal Brief – page 16).  Appellant asserts the action fails to identify either of these elements, let alone both.  

The examiner respectfully disagrees and finds the argument unpersuasive.  As discussed above, Trahan is cited for this limitation. Paragraph [0040] of Trahan specifically states “The additional browse session request may be generated by a client computing device 102 in response to a user opening up a  new browser window with a new content display area, opening a new content display area, opening a new content display area in an existing browser window (e.g., opening a new tab in a browser), requesting new network content in an existing content display area (e.g., following a link to a new network resource, or entering a new network address into the browser), or any other user interaction.”  The user’s interactions listed in the cited portion are interpreted as a second and a third indication recited in the claimed limitation.  

Appellant refers to the Advisory Action and concludes that the examiner admits Trahan does not explicitly teach these elements.  In the Advisory Action, the examiner attempted to explain that Trahan’s disclosure is a non verbatim version of the phrase “a second indication and a third indication” because the user’s multiple interactions, discussed in the cited paragraph, include the second and the third indications. Appellant’s arguments are unpersuasive, thus, the examiner finds the combined teachings render obvious the above-argued limitations.

Independent Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 9,749,202 B1) in view of L’heureux et al. (US 2014/0259147), hereinafter L’heureux.

Appellant argues none of the cited references teaches 
receiving, by the remote computing device, a command from a client device, the command to cause a tab of the web browser to open and display a page of a web application rather than cause the remote computing device to provide another virtual session to enable the client device to access the web application.” (Appeal Brief – page 18).

Appellant asserts Jain fails to describe remotely-executing tabs by referring to col. 10, lines 13-29 of Jain and concludes even if some element of Jain’s previewer involved a “tab[],” such tabs are exclusively implemented locally.  The examiner respectfully disagrees and finds the argument unpersuasive.  The cited portion of Jain discusses about the previewer and its local components such as toolbars, menus, buttons, address bars, scroll bars etc., these items are elements associated with a web browser which is normally used for content requesting and viewing. Jain does not disclose a local tab is opened in response to a command.  

Jain was relied upon for teaching the following limitations “receiving, by the remote computing device, a command from the client device, the command to cause a tab of a web browser to open and display a page of a web application rather than cause the remote computing device to provide another virtual session to enable the client device to access the web application.”

receiving, by the remote computing device, a command from a client device.” Col. 11, lines 55-66 further disclose the network computing provider accepts an additional request for content viewing, the request is generated as a result of a user following a link or entering a network address into an address bar in a previewer window, Jain states “In one embodiment, the session request can include an explicit request for a preview representation of the requested network resources”. This portion explains a user’s command/action i.e. a user clicks on a link or entering an address to request for additional content, when the content (i.e. the requested network resources) is sent to the user, it is presented in a preview window.  The content can only be displayed in a preview window via the work of the server, thus the user action causes a preview widow to open for content displaying.  Col. 12, lines 16-30 disclose the operations at the server side (i.e. NCC POP) in response to the user’s additional session request.  An existing browser instance is utilized to serve the new request.  The cited portions of col. 11 and 12 are mapped to the limitations “the command to cause a tab of a web browser to open and display a page of a web application rather than cause the remote computing device to provide another virtual session to enable the client device to access the web application.”

Appellant’s argument is unpersuasive, Jain still renders obvious the above cited limitations.

Appellant further argues L’heureux fails to remedy the deficiencies of Jain (Appeal Brief – page 19).  The examiner respectfully disagrees and finds the argument unpersuasive for the reasons set forth above regarding the teaching of Jain.

L’heureux was relied upon for teaching the limitations
 “opening, by a remote computing device, the tab of the web browser in response to receipt of the command by an application, the tab to open in response to execution of at least a portion of the application.”

Paragraph [0169] of L’heureux discloses a smart router which construed as a remote computing device, retains state of tabs that are opened by a user and when the user connects to the smart router using a second device and launches a browser, the smart router provides the same tabs to the user at the second device. The tab is opened in response to the user launching the browser (i.e. an application).  Thus, L’heureux teaches the above cited limitations.  

Appellant’s arguments are unpersuasive, the combined system of Jain and L’heureux teaches each and every limitations of claim 21.

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to 

Respectfully submitted,
/L. T. N./
Examiner, Art Unit 2459


Conferees:


/MINH CHAU NGUYEN/           Primary Examiner, Art Unit 2459                                                                                                                                                                                             

/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.